       Case 2:19-cv-00930-KJM-AC Document 43 Filed 06/08/20 Page 1 of 3
 1   E. Gerard Mannion (State Bar # 77287)
     E-Mail: gerry@mannionlowe.com
 2   Wesley M. Lowe (State Bar # 111761)
     E-Mail: wes@mannionlowe.com
 3   Demián I. Oksenendler (State Bar # 233416)
     E-Mail: demian@mannionlowe.com
 4   MANNION LOWE & OKSENENDLER
     655 Montgomery Street, Suite 1900
 5   San Francisco, California 94111
     Telephone: (415) 733-1050
 6   Facsimile: (415) 434-4810
 7   Attorneys for Defendants, Counterclaimants and Cross-Claimants
     THE WORLD GRILL LLC DBA OVATION ULTRA LOUNGE,
 8   CALI NIGHT LIFE LLC DBA SOVEREIGN ULTRA LOUNGE,
     PETER RAMIREZ, SELINA RAMIREZ, and KENNETH WILSON
 9
10                                 IN THE UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA
11
     FIRST MERCURY INSURANCE                                    )   Case No. 2:19-CV-00930-KJM-AC
12   COMPANY, a Delaware Corporation,                           )
                                                                )
13                    Plaintiff,                                )   STIPULATION AND APPLICATION FOR
                                                                )   ORDER EXTENDING TIME TO FILE
14   vs.                                                        )   DISPOSITIONAL DOCUMENTS;
                                                                )   ORDER
15   THE WORLD GRILL LLC DBA                                    )
     OVATION ULTRA LOUNGE, a                                    )
16   California entity of unknown form; CALI                    )
     NIGHT LIFE LLC DBA SOVEREIGN                               )
17   ULTRA LOUNGE, a California limited                         )
     liability company; PETER RAMIREZ, an                       )
18   individual; SELINA RAMIREZ, an                             )
     individual; KENNETH WILSON, an                             )
19   individual; EBONIELOVE WILLIAMS,                           )
     an individual; DALON LISBY; an                             )
20   individual; PAOLA LISBY, an individual;                    )
     and DOES 1-100, Inclusive,                                 )
21                                                              )
                      Defendants.                               )
22                                                          )
                                                                )
23   AND RELATED COUNTERCLAIMS AND                              )
     CROSS-CLAIMS                                               )
24                                                          )
25           Pursuant to Eastern District Local Rules 144(a) and 160(b), Defendants, Counterclaimants,
26   and Cross-claimants The World Grill LLC dba Ovation Ultra Lounge; Cali Night Life LLC dba
27   Sovereign Ultra Lounge; Peter Ramirez; Selina Ramirez and Kenneth Wilson (“Counterclaimants”),
28   as well as Defendants Ebonielove Williams, Dalon Lisby, and Paola Lisby (“Defendants”), as well as


                                                                1
     Stipulation and Application for Order Extending Time to File Dispositional Documents; Order
       Case 2:19-cv-00930-KJM-AC Document 43 Filed 06/08/20 Page 2 of 3
 1   Plaintiff and Counter-defendant First Mercury Insurance Company (“Plaintiff”) (collectively the
 2   “Parties”), by and through their respective counsel of record, hereby respectfully submit the
 3   following stipulation and [proposed] order:
 4           The Parties stipulate that good cause exists to extend the deadline for the Parties to file
 5   dispositional documents for ninety (90) days. The Parties need this additional time to complete the
 6   settlement agreements in the underlying lawsuit entitled: Lisby, et al. v. Cali Night Life, LLC, et al.,
 7   Solano County Superior Court Case No. FCS 049415. The other underlying case of Williams v.
 8   Ovation Ultra Lounge, et al. has been dismissed. The Lisby matter still has lien issues that are
 9   outstanding. The Parties are hopeful that those issues can be resolved in the near future, and they
10   respectfully request additional time so that this can be accomplished and the Parties can finalize the
11   dispositional documents for this coverage action. Accordingly, the Parties stipulate to extend the
12   deadline to file dispositional documents in this case by no later than August 13, 2020.
13           This is the fourth extension of time of the deadline for the Parties to file dispositional
14   documents following this Court's Minute Order issued on October 29, 2019.
15
16   IT IS SO STIPULATED.
17
18   Dated: May 11, 2020                                 MANNION LOWE & OKSENENDLER
                                                         A Professional Corporation
19
                                                         By: /s/ Demián I. Oksenendler
20                                                               Demián I. Oksenendler
                                                                 Attorneys for Defendants, Counterclaimants,
21                                                               and Cross-Claimants
                                                                 THE WORLD GRILL LLC DBA OVATION
22                                                               ULTRA LOUNGE, CALI NIGHT LIFE LLC
                                                                 DBA SOVEREIGN ULTRA LOUNGE, PETER
23                                                               RAMIREZ, SELINA RAMIREZ, and
                                                                 KENNETH WILSON
24
25   Dated: May 13, 2020                                 CLAUSEN MILLER, P.C.
26                                                       By: /s/ Scott P. Ward
                                                                 Scott P. Ward
27                                                               Attorneys for Plaintiff and Counter-Defendant
                                                                 FIRST MERCURY INSURANCE COMPANY
28                                                               (As authorized on May 12, 2020)


                                                               2
     Stipulation and Application for Order Extending Time to File Dispositional Documents; Order
       Case 2:19-cv-00930-KJM-AC Document 43 Filed 06/08/20 Page 3 of 3
 1
 2   Dated: May 13, 2020                                 LAW OFFICE OF GREGORY P. BYBERG
 3                                                       By: /s/ Gregory P. Byberg
                                                                 Gregory P. Byberg
 4                                                               Attorneys for Defendants
                                                                 DALON LISBY and PAOLA LISBY
 5                                                               (As authorized on May 13, 2020)
 6
 7   Dated: May 12, 2020                                 WEINSTEIN & NUMBERS, LLP
 8                                                       By: /s/ Alexandria C. Carraher
                                                                 Alexandria C. Carraher
 9                                                               Attorneys for Defendant and Counterclaimant
                                                                 EBONIELOVE WILLIAMS
10                                                               (As authorized on May 12, 2020)
11
12                                                        ORDER
13           Pursuant to Stipulation, and based on the existence of good cause, it is hereby ordered that
14   the Parties’ deadline to file dispositional documents is extended to August 13, 2020.
15
16             IT IS SO ORDERED.
17
18   DATED: June 5, 2020.
20
21
22
23
24
25
26
27
28




                                                               3
     Stipulation and Application for Order Extending Time to File Dispositional Documents; Order
